Case: 11-50550     Document: 00511759821         Page: 1     Date Filed: 02/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 15, 2012
                                     No. 11-50550
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BERNICE MARIE DEROUEN,

                                                  Plaintiff-Appellant

v.

FALLS COUNTY SHERIFF’S DEPARTMENT;
RICKY SCAMAN, Deputy Sheriff, in his individual
and Official Capacities,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-138


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Appellant Bernice Marie DeRouen (“DeRouen”) attempts to challenge the
district court’s dismissal for lack of jurisdiction of her § 1983 suit against a
deputy sheriff and “the Sheriff’s Department” of Falls County. The district court
dismissed because she has already pursued—and lost—exactly the same claim
in Texas state courts.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50550       Document: 00511759821          Page: 2    Date Filed: 02/15/2012

                                       No. 11-50550

       1. Under the Rooker-Feldman doctrine, she may not continue to litigate
the claims by seeking review of the state courts’ decisions in federal court. The
district court correctly dismissed on this basis.1
       2. Moreover, DeRouen’s initial brief on appeal utterly fails to address the
Rooker-Feldman doctrine, and she has therefore waived any argument based on
that doctrine. Brinkmann v. Dallas Cty. Dep. Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987).
       The appeal fails to raise an issue of arguable merits and is DISMISSED
as frivolous. See Fifth Circuit Rule 42.2.




       1
        Rooker v. Fidelity Trust Co., 263 U.S. 412, 44 S. Ct. 149 (1923); Dist. of Columbia Ct.
of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).

                                              2